internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc ita b05-plr-128964-02 date date ein tye dear this is in response to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that taxpayer was incorporated on date taxpayer was a subchapter_c_corporation from the date of its incorporation until date taxpayer timely filed irs form_2553 electing s_corporation status effective as of date as an s_corporation taxpayer's required tax_year is the calendar_year however taxpayer intended to retain its c_corporation historical tax_year ending september while the form_2553 did indicate that taxpayer intended to use a tax_year ending september the form did not state taxpayer’s intention to make the sec_444 election taxpayer's form_8716 electing to use a taxable_year ending september was due on or before date but it was not filed by that date the information furnished shows that taxpayer intended to make the election and to file form_8716 on a timely basis and had engaged a qualified_tax professional in order to assure a proper filing however due to an error or misunderstanding on the part of the tax professional the form was not timely filed the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth plr-128964-02 month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_1_444-3t requires that a corporation electing to be an s_corporation must state on the form_2553 its intention to make a sec_444 election sec_301_9100-1 of the procedure and administration regulations sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation as in the instant case the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by taxpayer and its tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 of the regulations for the granting of relief have been satisfied accordingly under sec_301_9100-3 taxpayer is granted an extension of time to file form_8716 to adopt a taxable_year ending september the taxpayer ha sec_45 days from the date of this letter to file the following items with the service_center form_8716 a copy of this letter_ruling and a return as provided in sec_1_7519-2t of the temporary plr-128964-02 regulations along with any required_payment due for the taxable_year ending date as provided in sec_1_7519-2t this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto copies of this letter_ruling are also being sent to the irs operating division and in accordance with the provisions of a power_of_attorney currently on file with this office to the taxpayer’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy of this letter for sec_6110 purposes cc
